Citation Nr: 1000343	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension (SMP) on the basis 
of the need for regular aid and attendance of another person.

2.  Entitlement to special monthly pension (SMP) by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to 
February 1976.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's nonservice-connected medical conditions 
result in his inability to care for most of his daily 
personal needs without regular personal assistance from 
others, and result in an inability to protect himself from 
the hazards and dangers of his daily environment, and the 
Veteran would require institutional care, such as in a 
nursing home, without the constant aid and attendance of 
another in his home.

3.  Because the Veteran meets the criteria for receipt of SMP 
based on the need for aid and attendance, he is precluded by 
statute from receipt of SMP based on being housebound.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMP benefits on the basis 
of the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 
3.352 (2009).

2.  The governing statute does not allow the Veteran to 
receive SMP based on being housebound concurrently with the 
award of SMP based on the need for aid and attendance granted 
in this decision, and the claim for entitlement to SMP by 
reason of being housebound must be denied as a matter of law.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.351 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
Shinseki v. Sanders, 556 U.S. ___, __; 129 S.Ct. 1696, 1706 
(2009).    

Concerning the matter of entitlement to SMP by reason of 
being housebound, VCAA notice is not required because the 
issue presented is solely one of statutory interpretation, 
and the claim is barred as a matter of law.  Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).

The Board has also considered the VCAA provisions with regard 
to the matter of entitlement to SMP on the basis of the need 
for regular aid and attendance of another person, but finds 
that, given the favorable action taken below, no further 
analysis of the development of this claim is necessary at the 
present time.

Laws and Regulations

Increased pension benefits are payable to a Veteran who needs 
regular aid and attendance or who is housebound.  38 U.S.C.A. 
§ 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2009).  

A Veteran is in need of regular aid and attendance if he is 
helplessness or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b) (2009).  A Veteran will be considered in need of 
regular aid and attendance if he is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance under certain criteria in VA 
regulations.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2009).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the 
inability of the Veteran to dress or undress himself; to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances; inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.   

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.  Determinations that the Veteran is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely on an opinion that the Veteran's 
condition is such that it would require him to be in bed.  
They must be based on the actual requirements of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2009); Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

Increased pension is also payable to a Veteran who is 
entitled to pension under 38 U.S.C.A. § 1521 and who is not 
in need of regular aid and attendance if, in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities (not 
including ratings based upon unemployability under § 4.17 of 
this chapter) the Veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
"permanently housebound" requirement is met when the 
Veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1502(c), 
1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2009).

The Board notes that a Veteran is entitled to special monthly 
pension based on housebound status if he or she is 65 years 
of age or older, meets the service criteria of 38 U.S.C.A. § 
1521(e) (i.e., has 90 days of wartime service), and possesses 
a minimum disability rating of 60 percent or is considered 
"permanently housebound" as defined under 38 U.S.C.A. § 
1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 
(2006).  As the Veteran in this case is less than 65 years 
old, this provision is not applicable to this case.  In any 
event, as described above, an individual in receipt of SMP 
benefits based on the need for aid and attendance is 
precluded from also receiving SMP benefits at the 
"housebound" rate.  Therefore, as SMP at the rate 
applicable to an individual who requires aid and attendance 
is granted in this decision below, the claim for SMP at the 
housebound rate is moot.   

The ultimate credibility or weight to be accorded evidence 
must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that he is in need of aid and attendance 
or, in the alternative, is housebound based upon multiple 
nonservice-connected disabilities, including HIV+/AIDS, 
hepatitis C, umbilical hernia, and limitation of cervical 
spine motion. 

VA treatment notes dated in September 2002 reflected findings 
of symptomatic umbilical hernia, HIV, and hepatitis C with 
abnormal liver functioning tests, elevated PT (prothrombin 
time test)/INR (international normalized ratio), and 
thrombocytopenia.  The Veteran complained of anxiety and 
weakness after taking HIV medications as well as chronic neck 
and radicular pain.  He indicated that his weight has been 
stable and that he tries to upper body exercises.  

In an October 2002 VA treatment record, it was noted that the 
Veteran's thrombocytopenia and neutropenia (below normal 
levels of platelets and white blood cells) affected his 
ability to tolerate current hepatitis C therapy.  The Veteran 
reported that he continued to experience chronic fatigue and 
malaise, and had difficulty remembering to take his 
medications.  His wife was noted to be his caregiver 
throughout the day, managing his complex medication regimen.  
He reported that he required assistance with simple tasks 
like dressing and bathing, had difficulty with ambulating 
short distances due to fatigue, experienced some dyspnea on 
exertion, estimated he could walk less than 1/2 block without 
resting, was unable to maintain a clear thought, and was 
independent with feeding and toileting.  The examiner 
assessed clinically stable HIV infection and chronic active 
hepatitis C.

In October 2002 Aid and Attendance letter, the Veteran's 
treating VA physician determined that he needed assistance 
with dressing and bathing, but that he was able to feed 
himself.  He did not need assistance transferring himself 
from a bed to a chair, nor did he need assistance with 
walking, although he was only able to walk one-half block 
before needing to rest.  The Veteran had partial use of his 
upper extremities but full use of his lower extremities.  He 
was able to travel to a VA medical facility for care.  
Finally, the Veteran was able to be left alone for a period 
of less than two hours due to his need for assistance in 
managing medications and with the activities of daily living.  
The physician noted that the Veteran's prognosis was guarded 
and that his symptoms would likely worsen.

VA treatment records dated from November 2002 to February 
2005 showed that the Veteran's hepatitis C infection was 
still unable to be properly treated due to his HIV infection.  
A January 2003 treatment note reflected that he had advanced 
HIV with chronic fatigue and continued to experience 
significant side effects from medications and concurrent 
chronic hepatitis C infection.  Treatment records dated in 
2004 showed findings of clinically stable HIV, no adverse 
medical reactions, no visual changes, macular pigmentation, 
and chronic neck pain.  He underwent a surgical repair of his 
umbilical hernia in November 2004.  

Additional VA treatment records dated in September 2003 as 
well as in February 2006 showed that the Veteran's wife 
provided him "round-the-clock" care, to include management 
of his medical regimen.  Social work services notes in 
particular reflect that without his wife's care, the Veteran 
would require a more supervised setting, such as a nursing 
home, to ensure adequate treatment was received.  

In a May 2005 letter from Metro Charities, the Veteran's case 
manager stated that he was currently homebound.  The case 
manager noted that the Veteran's previous diagnosis of HIV 
had progressed to AIDS, and that his wife provided him with 
constant assistance, including picking up medications, 
shopping for food, cooking, cleaning, and medication 
monitoring.  It was further noted that the Veteran had some 
difficulty with ambulation and had difficulties in completing 
and maintaining tasks in a timely manner due to deficiencies 
in concentration, memory, and persistence. 

VA treatment records dated from May 2005 to August 2007 
detailed that the Veteran was continent and used a cane for 
mobility.  Various VA treatment notes dated in 2006 revealed 
that the Veteran was unable to keep up with his medications 
without his wife's supervision.  He indicated that his 
medications make him sleepy and unable to function, reporting 
that he could not take his pills when he has other 
responsibilities.  VA eye evaluations reports dated in May 
and December 2006 listed findings of drusen of right eye and 
refractive error as well as noted repeated concerns about 
retinopathy due to the low HIV CD4 (T-cell) counts of 124 and 
89, respectively.

An October 2008 VA Aid and Attendance examination report 
showed the Veteran used a cane for ambulation, could only 
walk unassisted within his home, was unable to dress or 
undress himself, was able to attend to the wants of nature.  
His primary activity consisted of resting in bed all day due 
to medications that mad him groggy and tired.  He left the 
house for medical care only, as transported by his wife.  He 
was not permanently bedridden.  The examiner stated that the 
Veteran's wife cooked all his meals.  The Veteran attended a 
daily methadone program, with his wife's assistance.  The 
examiner detailed that impairments from AIDS, hepatitis C, 
and anxiety disorder, affect the Veteran's ability to protect 
himself from his daily environment.  It was further noted 
that he weighed 155 pounds, a 20 percent weight loss compared 
to his baseline weight.  The Veteran's general appearance was 
described as frail build, stooped posture, underweight, and 
stuttering gait.  He complained of memory loss and limitation 
of motion of the cervical and thoracolumbar spine.  The 
examiner diagnosed AIDS, hepatitis C, anemia, and anxiety 
disorder, indicating that the Veteran was on a very strong 
dosage of Methadone, a medication that caused drowsiness.  
His wife was noted to handle his financial and daily needs.  
The Veteran was unable to answer questions about his monthly 
bills or finances.

In an October 2008 VA eye examination report, the examiner 
diagnosed refractive error, mild lenticular/cataract changes 
OU (both eyes), and no retinopathy OU.  Problems associated 
with these diagnoses were noted as slight blur - distance and 
no effects on usual daily activities.  

In multiple statements of record, the Veteran has reported 
that his wife is his primary caregiver, handling his 
complicated 24 hour medicine regimen, driving him to medical 
appointments, cooking his meals, and helping him shave and 
bathe.  He indicated that he spends 80 percent of his time at 
home in bed and that he would be in a nursing home if not for 
his family assistance.  He asserted that he requires aid and 
attendance to perform routine activities of daily living.  

In light of the evidence, the Board finds that entitlement to 
an award of SMP based upon the need for regular aid and 
attendance is warranted.  It was specifically noted in the 
October 2008 VA examination report that the Veteran was 
unable to dress and undress himself.  His impairments from 
AIDS, hepatitis C, and anxiety disorder affect his ability to 
protect himself from his daily environment.  

While it was reported that he was not permanently bedridden, 
evidence of record consistently indicated that the Veteran 
spent most of his time in bed daily and only left his 
residence to go to medical appointments.  Although the 
examiner who conducted the October 2008 Aid and Attendance VA 
examination did not specify whether or not the Veteran is 
able to bathe himself and keep himself clean, it is clear 
from the record as a whole that the Veteran requires 
supervision and assistance to keep himself clean and 
presentable.  

The evidence establishes that the Veteran's medication 
regimen, which is variable but may include 15 or more 
medications, is complicated.  Treatment notes reflect that, 
until the Veteran's wife undertook responsibility for 
controlling the Veteran's medication regimen, he had various 
difficulties with adverse reactions to medications he was not 
taking properly.  Since the Veteran requires the complex 
medication regimen to protect himself against rapid health 
deterioration due to AIDS, inability to manage his medication 
regimen without regular aid and attendance is equivalent to 
inability to protect himself from the hazards of his 
environment.  

The examiner who conducted the 2008 VA examination noted that 
no Social Work assessment was required because the Veteran 
was already being followed by social work services.  The 
examiner did not indicate the current assessment of the 
social work service, and no 2008 or 2009 social work notes 
have been associated with the claims files.  However, prior 
social work notes have uniformly indicated that the Veteran 
would require institutional care, such as a nursing home, if 
he did not have the constant aid and attendance of his wife 
at home.  

Consequently, the Board finds that at a minimum, three of the 
enumerated factors set forth in 38 C.F.R. § 3.352(a) were 
established at the time of the October 2008 VA examination 
(inability to dress, keep himself ordinarily clean and 
presentable, and protect himself from the hazards of his 
environment).  The Board points out that the regulation does 
not require that all of the disabling conditions enumerated 
exist before a favorable determination may be made.  Turco v. 
Brown, 9 Vet. App. 222 (1996).  In addition, multiple VA and 
private treatment providers have stated that Veteran had 
factual need for aid and attendance by another person during 
the course of his appeal, consistent with 38 C.F.R. § 
3.352(a).

Based on the foregoing discussion, the Board concludes that 
the criteria for SMP based on a need for regular aid and 
attendance have been met.  Any reasonable doubt has been 
resolved in the Veteran's favor.  The appeal for SMP based on 
the need for aid and attendance is granted.

The governing statute precludes receipt of SMP benefits by 
reason of being housebound where an award of SMP based upon 
the need for regular aid and attendance is in effect.  Since 
SMP based upon the need for regular aid and attendance is 
granted in this decision, the Veteran's claim for SMP by 
reason of being housebound must denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to SMP by reason of need for regular aid and 
attendance is granted.

Entitlement to SMP by reason of being housebound is precluded 
by statute where SMP by reason of need for regular aid and 
attendance is in effect, and the claim for SMP by reason of 
being housebound is denied as a matter of law.



____________________________________________
TRESA M. SCHLECHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


